DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1-14, 16-18, 21 and 22 are pending, claims 15, 19 and 20 having been cancelled.  Applicant's response filed August 5, 2022 is acknowledged.

Claim Objections
Claim 18 objected to because of the following informalities:  the recitation “the spray coverage” appears to lack proper antecedent basis and should be amended to “a spray coverage.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 1-14, 16-18, 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, raised in the previous Office Action are withdrawn based on Applicant’s amendments; however, new 112 rejections are made based on Applicant’s amendments as discussed below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “with each spray nozzle configured to produce a predetermined variable spray coverage … and a controller configured to control the spray coverage of each of the spray nozzles in the spray system to produce a predetermined varying spray coverage from each spray nozzle in real time corresponding to the information from the at least one sensor between the plurality of spray nozzles and the surface varies” (emphasis added).  Support could not be found in the originally filed Specification.  Applicant is requested to indicate with particularity where support for said recitation can be found in the originally filed Specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “with each spray nozzle configured to produce a predetermined variable spray coverage … and a controller configured to control the spray coverage of each of the spray nozzles in the spray system to produce a predetermined varying spray coverage from each spray nozzle in real time corresponding to the information from the at least one sensor between the plurality of spray nozzles and the surface varies” (emphasis added).  It is unclear what Applicant is attempting to claim in the above recitation.  What is a “predetermined variable spray coverage?” How does a controller “control the spray coverage of each of the spray nozzles in the spray system to produce a predetermined varying spray coverage?” What does “corresponding to the information from the at least one sensor between the plurality of spray nozzles and the surface varies” mean?  Said recitations could not be located in the Specification for clarification (see also 112, first paragraph rejections above).  Appropriate correction is required.
Claims 2-12 and 21 are rejected for depending on rejected claim 1.

Allowable Subject Matter
Claims 13, 14, 16, 17 and 22 are allowed.  Claim 18 would be allowable if the claim objections above are addressed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Applicant’s amendments to claim 1 raise 112, first and second paragraph rejections as discussed in greater detail above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714